          Case 1:18-cv-01336-TSC Document 34 Filed 03/13/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DANIEL UMBERT, et al.               )
                                    )
      Plaintiffs,                   )
                                    ) Civil Action No. 18-cv-1336 (TSC)
v.                                  )
                                    )
USA, et al.                         )     PLAINTIFF KEVIN BORQUEZ’
                                    )     STIPULATION OF DISMISSAL
                                    )
      Defendants.                   )     TRIAL: None Set
____________________________________)


 PLAINTIFF KEVIN BORQUEZ’ STIPULATION OF DISMISSAL WITH PREJUDICE

       In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Kevin Borquez

and all Defendants, stipulate and agree to dismiss Kevin Borquez as a plaintiff in this matter with

prejudice, with each party to bear their own costs. The remaining plaintiffs retain their claims against

the defendants.


Dated: March 13, 2020                                          Respectfully submitted,

/s/ Stephen D. Stamboulieh
Stephen D. Stamboulieh                             TIMOTHY J. SHEA, D.C. Bar #437437
Stamboulieh Law, PLLC                              United States Attorney for the District of
P.O. Box 4008                                      Columbia
Madison, MS 39130
(601) 852-3440                                     DANIEL F. VAN HORN, D.C. Bar #924092
stephen@sdslaw.us                                  Assistant United States Attorney
MS Bar No. 102784
DC District Court Bar # MS0009                      /s/ Alan Burch __________________
                                                   ALAN BURCH, D.C. Bar #470655
Alan Alexander Beck                                Assistant United States Attorney
Law Office of Alan Beck                            United States Attorney’s Office, Civil Division
2692 Harcourt Drive                                555 Fourth St., NW
San Diego, CA 92123                                Washington, DC 20530
(619) 905-9105                                     (202) 252-2550
Hawaii Bar No. 9145                                alan.burch@usdoj.gov
DS District Court Bar # HI001
Alan.alexander.beck@gmail.com                      Counsel for Defendants
         Case 1:18-cv-01336-TSC Document 34 Filed 03/13/20 Page 2 of 2




Counsel for Plaintiffs
